ACCEPTED
                                                                                                                                          05-15-00999-CR
                                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                                          DALLAS, TEXAS
Appellate Docket Number:        05-15-00999-CR                                                                                      8/19/2015 12:10:27 PM
                                                                                                                                               LISA MATZ
                                                                                                                                                   CLERK
Appellate Case Style: Style:    Pedro Figueroa
                          Vs.   State of Texas

                                                                                                                 FILED IN
Companion Case:           05-15-00387-CR                                                                  5th COURT OF APPEALS
                                                                                                               DALLAS, TEXAS
                                                                                                          8/19/2015 12:10:27 PM
                                                                                                                 LISA MATZ
Amended/corrected statement:                                                                                       Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Pedro                                                          Lead Attorney
Middle Name:                                                           First Name:          Kathleen
Last Name:      Figuero                                                Middle Name: Ann
Suffix:                                                                Last Name:           Walsh
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                                Appointed       Retained    District Attorney      Public Defender
Pro Se:                                                                Firm Name:               Dallas County Public Defender's Office
                                                                       Address 1:           133 North Riverfront Boulevard
                                                                       Address 2:           LB 2
                                                                       City:                Dallas
                                                                       State:       Texas                        Zip+4:    75207-4399
                                                                       Telephone:           214-875-2365            ext.
                                                                       Fax:         214-653-3539
                                                                       Email:       kwalsh@dallascounty.org
                                                                       SBN:         20802200
                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        The State of Texas                                                   Lead Attorney
Middle Name:                                                                    First Name:          Lori
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Ordiway
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed       Retained        District Attorney     Public Defender
Pro Se:                                                                         Firm Name:               Dallas County District Attorney's Office
                                                                                Address 1:           Appellate Division
                                                                                Address 2:           133 N. Riverfront Blvd., LB 19
                                                                                City:                Dallas
                                                                                State:       Texas                            Zip+4:     75207-4313
                                                                                Telephone:           214-653-3625                ext.
                                                                                Fax:         214-653-3643
                                                                                Email:       Lori.Ordiway@dallascounty.org
                                                                                SBN:         12327300                                   Add Another Appellee/
                                                                                                                                             Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or       non-jury?
                                       Sex Offenses
or type of case):                                                               Date notice of appeal filed in trial court: March 16, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: March 16, 2015
Offense charged: indecency with a child/continuous                              Punishment assessed: 20 years, TDCJ

Date of offense:     2/1/012                                                     Is the appeal from a pre-trial order?            Yes       No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: March 16, 2015
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: March 16, 2015
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: March 16, 2015



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    195th Judicial District Court                                    Clerk's Record:
County: Dallas                                                             Trial Court Clerk:        District     County
Trial Court Docket Number (Cause no):             F13-54929-N              Was clerk's record requested?          Yes      No
Trial Court Judge (who tried or disposed of the case):                     If yes, date requested: Aug 19, 2015
                                                                           If no, date it will be requested:
First Name:       Gary                                                     Were payment arrangements made with clerk?           Yes   No
Middle Name: R.
Last Name:        Stephens
Suffix:
Address 1:        133 N. Riverfront Blvd.
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        214-653-5812            ext.
Fax:
Email: Claire.Foster@dallascounty.org


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes       No
Was reporter's record requested?          Yes         No
Was the reporter's record electronically recorded?            Yes   No
If yes, date requested: Mar 25, 2015
Were payment arrangements made with the court reporter/court recorder?               Yes        No


    Court Reporter                               Court Recorder
    Official                                     Substitute


First Name:       Sharina
Middle Name:
Last Name:        Fowler
Suffix:
Address 1:        County Criminal Court No. 10
Address 2:        133 N. Riverfront Blvd.
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        214-653-5696            ext.
Fax:
Email: sharinaafowler@sbcglobal.net



                                                                     Page 3 of 5
    Court Reporter                               Court Recorder
    Official                                     Substitute


First Name:           Debbie
Middle Name:
Last Name:            Harris
Suffix:
Address 1:            Auxiliary Court No. 8
Address 2:            133 N. Riverfront Blvd.
City:                 Dallas
State:     Texas                        Zip + 4: 75207
Telephone:            214-653-3416        ext.
Fax:
Email: amlibr@aol.com




1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                         Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                               Date: August 19, 2015

                                                                                     State Bar No: 20802200
Printed Name:

Electronic Signature: /s/ Kathleen A. Walsh                                          Name: Kathleen A. Walsh
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on August 19, 2015            .




                                                                   Page 4 of 5
Signature of counsel (or pro se party)                              Electronic Signature: /s/ Kathleen A. Walsh
                                                                          (Optional)

                                                                    State Bar No.:     20802200
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney

Please enter the following for each person served:

Date Served: August 19, 2015
Manner Served: eServe
First Name:       District Attorney's Office - Appellate Division
Middle Name:
Last Name:
Suffix:
Law Firm Name: Dallas County District Attorney's Office
Address 1:        133 N. Riverfront Blvd.
Address 2:        10th Floor
City:             Dallas
State     Texas                      Zip+4: 75207-4313
Email:    DCDAAppeals@dallascounty.org




                                                                    Page 5 of 5